Per Curiam.

Respondent was admitted to the Bar on February 23, 1943. He is charged with converting funds of three separate clients. He was the named executor in one case and the attorney for the estate in another. In the third matter, he represented a husband in a divorce action.
The charges preferred were sustained by the Eeferee and his report is in all respects confirmed.
This is the second disciplinary proceeding instituted against the respondent. In the prior proceeding (38 A D 2d 98), in an exercise of leniency, we merely censured respondent, who had already been convicted and imprisoned for his misdeeds.
Eespondent, by his most recent misfeasance, has clearly demonstrated that he lacks the moral fitness to continue as a member of the profession. He should be disbarred (Matter of Spata, 34 A D 2d 63; Matter of Leyton, 30 A D 2d 152; Matter of Turk 25 AD 2d 255).
McGivern, P, J., Nunez, Murphy, Steuer and Lane, JJ., concur.
Eespondent disbarred from practice an as attorney and counselor at law in the State of New York, effective March 25, 1974.